I think there should be reversal without a new trial.
The testimony relative to what the aunt said to third parties, in casual conversations, will not support a finding of a contract relation.
The claim of $30,000 for services over a period of 13 years, during which time claimant borrowed from his alleged debtor $4,500 and gave her his note, secured by a mortgage, is inconsistent to say the least. Claimant gave the note and mortgage to his asserted debtor in 1929, and now claims that, at that time, she owed him for eight years services for which he expected pay and she so understood. His aunt paid him a commission on the sale of some real estate.
The aunt died intestate September 18, 1934, leaving as her heirs at law a brother and five nephews, including claimant, and one niece, children of a deceased brother. The estate holds the mentioned note *Page 309 
and mortgage. The estate was sizable and in dying intestate the aunt left him, as an heir at law, a share therein which squares with her statements that "Grover is going to lose nothing by all he does for me," and "he would be well paid * * * for his services."
BUTZEL and POTTER, JJ., concurred with WIEST, J.